Order granting plaintiff’s motion to strike out answer and for judgment on the pleadings modified so as to strike out from the answer only the denials therein contained, but to deny the plaintiff’s motion for judgment on the pleadings, and as so modified affirmed, with ten dollars costs and disbursements. The appeal from order denying motion for a reargument and for leave to serve an amended answer is dismissed, without costs. The defense of usury contained in the answer is sufficiently pleaded. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.